DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 07/17/2020.
Status of Claims
Claims 1-19 filed on 07/17/2020 are currently pending and have been examined in this application.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “sending the one or more goods to a sales representative and acquiring prices from the sales representative” which renders the claim indefinite because it can be interpreted from this limitation that the actual physical goods being sent to the representative for pricing. 
For the purpose of examination the Examiner interprets claim 7 as reciting “sending a list of one or more goods to a sales representative and acquiring prices from the sales representative”

Claim Objections
Claim 5 is objected to because of the following informality:  Claim 5 recites “parching the uploaded document” it should read “parsing the uploaded document”. 
Appropriate correction is requested.
For the purpose of examination, the Examiner interpret claim 5 as reciting “parsing the uploaded document”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-4, 6, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of the copending Application No. 16/616363.
Although the claims at issue are not identical, they are not patentably distinct from each other because the relevant claims from 16/932355 contain only minor variations or extra claim language which is not further limiting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The following is a comparison chart for the relevant claims of the two applications 16/932355 and 16/616363 side by side where the differences between the relative claims are bolded. 
16/932355 (07/17/2020)
16/616363 (06/18/2021)
1. A method for purchasing goods comprising: receiving a document listing one or more goods to be purchased; acquiring prices for the good from a plurality of sellers; acquiring at least one price for a comparable good from at least one seller; identifying a best price of the acquired prices; and outputting the best price.
1. (Original) A method for purchasing goods comprising: inputting identifying information of a good; acquiring prices for the good from a plurality of sellers; identifying a best price of the acquired prices; and outputting the best price.

2. The method of claim 1 wherein acquiring prices includes crawling the internet for prices.
2. The method of claim 1 wherein acquiring prices includes crawling the internet for prices.
3. The method of claim 1 wherein acquiring prices includes searching a database of stored prices.
3. The method of claim 1 wherein acquiring prices includes searching a database of stored prices.
4. The method of claim 1 wherein receiving the document comprises parsing an uploaded document for the identifying information.
4. The method of claim 1 wherein receiving the document comprises parsing an uploaded document for the identifying information.
6. The method of claim 1 wherein acquiring a price includes acquiring a bulk price for the good based on identifying information from a plurality of users, wherein the identifying information includes quantity.
5. (Original) The method of claim 1 wherein acquiring a price includes acquiring a bulk price for the good based on identifying information from a plurality of users, wherein the identifying information includes quantity.
14. A non-transitory storage medium storing a computer program executable by a processor- based system, the computer program causing the processor-based system to execute steps comprising: receiving a document listing one or more goods to be purchased; acquiring prices for the good from a plurality of sellers; acquiring at least one price for a comparable good from at least one seller; identifying a best price of the acquired prices; and outputting the best price.
1. (Original) A method for purchasing goods comprising: inputting identifying information of a good; acquiring prices for the good from a plurality of sellers; identifying a best price of the acquired prices; and outputting the best price.
15. The non-transitory storage medium of claim 14, the step of acquiring prices further includes crawling the internet for prices.
2. The method of claim 1 wherein acquiring prices includes crawling the internet for prices.
16. The non-transitory storage medium of claim 14, the step of acquiring prices further includes searching a database of stored prices.
3. The method of claim 1 wherein acquiring prices includes searching a database of stored prices.
17. The non-transitory storage medium of claim 14, the steps further comprising parsing an uploaded document for the identifying information.
4. The method of claim 1 wherein receiving the document comprises parsing an uploaded document for the identifying information.


Claims 1-4 and 6 in application 16/932355 are method claims for acquiring prices and identifying best price, claims 1-5 in application 16/616363 are also method claims for acquiring prices and identifying best price. claim 1 in application 16/616363 recites “inputting identifying information of a good” while claim 1 in application 16/932355 recites “receiving a document listing one or more goods to be purchased”
It would have been obvious to one of ordinary skills in the art to receive a document listing one or more goods to be purchased by uploading a document instead of manually inputting a list of goods to come up with the method of claims 1 of the instant application with the benefits of automating the process claimed in 16/616363. It would have been also obvious to one of ordinary skills in the art to acquire at least one price for a comparable good from at least one seller to come up with the method of claims 1 of the instant application with the benefits of providing a more accurate best price for a user.
Claims 14-17 in application 16/932355 are a non-transitory storage medium for acquiring prices and identifying best price, claims 1-4 in application 16/616363 are method claims for acquiring prices and identifying best price. claim 1 in application 16/616363 recites “inputting identifying information of a good” while claim 14 in application 16/932355 recites “receiving a document listing one or more goods to be purchased”
It would have been obvious to one of ordinary skills in the art to receive a document listing one or more goods to be purchased by uploading a document using a computer readable medium instead of manually inputting a list of goods to come up with the method of claims 1 of the instant application with the benefits of automating the process claimed in 16/616363. It would have been also obvious to one of ordinary skills in the art to acquire at least one price for a comparable good from at least one seller to come up with claims 14 of the instant application with the benefits of providing a more accurate best price for a user.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-19 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-19 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of acquiring prices of goods for a user and identifying best price. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “receiving a document listing one or more goods to be purchased; acquiring prices for the good from a plurality of sellers; acquiring at least one price for a comparable good from at least one seller; identifying a best price of the acquired prices; and outputting the best price”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for acquiring prices of goods for a user and identifying best price. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 14 recites substantially similar limitations to those presented with respect to claim 1. As a result, claim 14 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-13 and 15-19 recite certain methods of organizing human activity because the claimed elements describe a process for acquiring prices of goods for a user and identifying best price. As a result, claim 14 and claims 2-13 and 15-19 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional element that does not recite an abstract idea. The additional element of claim 1 is “receiving a document”. When considered in view of the claim as a whole, the step of “receiving” does not integrate the abstract idea into a practical application because “receiving” is an insignificant extra solution activity to the judicial exception. when considered in view of the claims as a whole, the recited receiving element does not integrate the abstract idea into a practical application because the step of receiving is an insignificant extra solution activity to the judicial exception. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 14 recites substantially similar limitations to those recited with respect to claim 1. Although claim 14 further recites a non-transitory storage medium storing a computer program executable by a processor- based system. When considered in view of the claims as a whole, the recited computer element do not integrate the abstract idea into a practical application because the computer element is a generic computer elements that is merely used as a tool to perform the recited abstract idea. As a result, claim 14 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-13 and 15-19 include additional elements beyond those recited by independent claims 1 and 14. The additional elements in the dependent claims include “crawling the internet” as in claims 2 and 15, “searching a database” as in claims 3 and 16, “parsing an uploaded document” as in claims 4 and 17, “standardizing the spacing” as in claims 5 and 18, “monitoring emails for attachments” as in claims 9 and 19, “outputting an invoice” as in claim 11, “a format compatible with a bookkeeping software” as in claim 12, “readable by Quickbooks” as in claim 13. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-13 and 15-19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional element that does not recite an abstract idea. The additional elements of claim 1 is “receiving a document”. The step of “receiving” does not amount to significantly more than the abstract idea because “receiving” is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer element does not amount to significantly more than the abstract idea because the computer element is a generic computer element that is merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 14 recite substantially similar limitations to those recited with respect to claim 1. Although claim 14 further recites a non-transitory storage medium storing a computer program executable by a processor- based system, the recited computer element does not amount to significantly more than the abstract idea because the computer element is generic computer element that is merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claim 14 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-13 and 15-19 include additional elements beyond those recited by independent claims 1 and 14. The additional elements in the dependent claims include “crawling the internet” as in claims 2 and 15, “searching a database” as in claims 3 and 16, “parsing an uploaded
document” as in claims 4 and 17, “standardizing the spacing” as in claims 5 and 18, “monitoring emails for attachments” as in claims 9 and 19, “outputting an invoice” as in claim 11, “a format compatible with a bookkeeping software” as in claim 12, “readable by Quickbooks” as in claim 13. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-13 and 15-19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 6, and 14-16 are rejected under 35 U.S.C. 103 as being un-patentable over Fusz (US 20120089480 A1) in view of Wical (US 20140122228 A1).
Regarding claim 1. Fusz teaches A method for purchasing goods comprising: [Fusz, Abstract, Fusz teaches “A method of operating an online purchasing system for use by a plurality of buyers includes receiving product information from a client system” wherein a method for purchasing product] receiving a document listing one or more goods to be purchased; [Fusz, para. 0032, Fusz teaches “the buyer may set up a watch list such that server system 102 notifies the buyer if the sales price of the product reaches a desired price” wherein setting up a watch list is equivalent to receiving a document listing one or more goods] acquiring prices for the good from a plurality of sellers; [Fusz, para. 0025, Fusz teaches “In some embodiments, system 200 searches seller websites that are self-identified to system 200 by the sellers. However, the sellers can also enter a new, lower price as an offer to sell in order to obtain additional sales. For example, system 200 receives 406 an offer to sell from each seller that wishes to enter an offer for a particular product in the form of a reserve price for the product” wherein system 200 acquires prices from plurality of sellers] 
Fusz does not specifically teach, however, Wical teaches acquiring at least one price for a comparable good from at least one seller; [Wical, para. 0037, Wical teaches “The emergent data processing system 100 can perform a much simpler computation based on the ability of the system to very accurately measure the similarity of items to build a comparable assortment--by identifying comparable items in the competitors' information, and then using their prices to determine what the best price points should be” wherein acquiring price for a comparable item] 
Fusz teaches A method of operating an online purchasing system for use by a plurality of buyers includes receiving product information from a client system and Wical teaches a system that can perform competitive analysis between products from different sources and include the results in the recommendations. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz to incorporate the teaching of Wical by acquiring comparable good prices.  The motivation to combine Fusz and Wical has the advantage where this approach lets competitors spend their resources (e.g., money, time) on processing and computing the low-level metrics, while the emergent data processing system 100 can use the pricing information from the competitors to determine its own price recommendation points. [Wical, para. 0037].
Further, Fusz teaches identifying a best price of the acquired prices; [Fusz, para. 0012, Fusz teaches “the embodiments described herein use a price search system to instantly identify the best price available and to ensure that buyers will receive the lowest price” wherein identifying a best price] and outputting the best price [Fusz, para. 007, Fusz teaches “determine a sales price by comparing the lowest price from each of the online search tools, and transmit the sales price to the client system for display to a buyer” wherein outputting the best price].  
Regarding claim 2. Fusz in view of Wical teaches all of the limitations in claim 1 (as above). Further, Fusz teaches wherein acquiring prices includes crawling the internet for prices [Fusz, para. 0012, Fusz teaches “The sellers submit offers to sell that are compared with the best price currently on the Internet” wherein crawling the internet for prices].  
Regarding claim 3. Fusz in view of Wical teaches all of the limitations in claim 1 (as above). Further, Fusz teaches wherein acquiring prices includes searching a database of stored prices [Fusz, para. 0027, Fusz teaches “Server system 102 then stores the lowest prices and information related to the vendors in memory area 108 and associates the lowest prices with the product identifier and an identifier for the associated online search tool 230. Moreover, in some embodiments, the buyer may select which online search tools 230 are to be used in determining the sales prices” wherein acquiring prices from stored prices].
Regarding claim 6. Fusz in view of Wical teaches all of the limitations in claim 1 (as above). Further, Fusz teaches wherein acquiring a price includes acquiring a bulk price for the good based on identifying information from a plurality of users, wherein the identifying information includes quantity [Fusz, para. 0015, Fusz teaches “A memory area server 106 is connected to a memory area 108 containing information on a variety of matters, such as data related to facilitating an online buyer's agency system that facilitates bulk purchases from one or more sellers by ever-increasing numbers of buyers while ensuring that the buyers' identities and billing information are protected” wherein acquiring bulk prices for a group of users]
 Fusz discloses providing buyer’s agency service to a plurality of buyers to leverage bulk purchases from the buyers into lower prices from one or more sellers (paragraphs 6, 15, and 17), from which acquiring a price includes acquiring a bulk price for the good. Fusz does not disclose that this is done based on identifying information from a plurality of users, wherein the identifying information includes quantity. However, official notice is taken that it is well known for bulk purchases to be based on identifying information from a plurality of users, wherein the identifying information includes quantity (it is typically necessary to acquire the information that various potential buyers are interested in buying a particular product, and, since the per-unit price or a seller's willingness to participate may depend on the total number of items purchased, to acquire information on how many items the various potential buyers wish to buy). Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ priority to acquire a bulk price for the good based on identifying information from a plurality of users, wherein the identifying information includes quantity, for the obvious advantage of enabling a typical bulk purchase/group purchase involving multiple buyers of quantities of the same type of good.  
Regarding claim 14. Fusz teaches A non-transitory storage medium storing a computer program executable by a processor- based system, the computer program causing the processor-based system to execute steps comprising: [Fusz, para. 0017, Fusz teaches “For example, server system 102 or client system 104, or any other similar computer device, programmed with computer-executable instructions illustrated in FIG. 1 constitutes exemplary means for conducting an online purchasing system for use in dynamic bidding between anonymous sellers” wherein a computer device (processor) with programmed instruction] receiving a document listing one or more goods to be purchased; [Fusz, para. 0032, Fusz teaches “the buyer may set up a watch list such that server system 102 notifies the buyer if the sales price of the product reaches a desired price” wherein setting up a watch list is equivalent to receiving a document listing one or more goods] acquiring prices for the good from a plurality of sellers; [Fusz, para. 0025, Fusz teaches “In some embodiments, system 200 searches seller websites that are self-identified to system 200 by the sellers. However, the sellers can also enter a new, lower price as an offer to sell in order to obtain additional sales. For example, system 200 receives 406 an offer to sell from each seller that wishes to enter an offer for a particular product in the form of a reserve price for the product” wherein system 200 acquires prices from plurality of sellers] 
Fusz does not specifically teach, however, Wical teaches acquiring at least one price for a comparable good from at least one seller; [Wical, para. 0037, Wical teaches “The emergent data processing system 100 can perform a much simpler computation based on the ability of the system to very accurately measure the similarity of items to build a comparable assortment--by identifying comparable items in the competitors' information, and then using their prices to determine what the best price points should be” wherein acquiring price for a comparable item] 
Fusz teaches A method of operating an online purchasing system for use by a plurality of buyers includes receiving product information from a client system and Wical teaches a system that can perform competitive analysis between products from different sources and include the results in the recommendations. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz to incorporate the teaching of Wical by acquiring comparable good prices.  The motivation to combine Fusz and Wical has the advantage where this approach lets competitors spend their resources (e.g., money, time) on processing and computing the low-level metrics, while the emergent data processing system 100 can use the pricing information from the competitors to determine its own price recommendation points. [Wical, para. 0037].
Further, Fusz teaches identifying a best price of the acquired prices; [Fusz, para. 0012, Fusz teaches “the embodiments described herein use a price search system to instantly identify the best price available and to ensure that buyers will receive the lowest price” wherein identifying a best price] and outputting the best price [Fusz, para. 007, Fusz teaches “determine a sales price by comparing the lowest price from each of the online search tools, and transmit the sales price to the client system for display to a buyer” wherein outputting the best price].  
Regarding claim 15, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. Claim 2 is a method claim while claim 15 is directed to a non-transitory storage medium which is anticipated by Fusz para. 0017.
Regarding claim 16, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. Claim 3 is a method claim while claim 16 is directed to a non-transitory storage medium which is anticipated by Fusz para. 0017.

Claims 4-5 and 17-18 are rejected under 35 U.S.C. 103 as being un-patentable over Fusz  in view of Wical and in further view of Xing et al. (US 20140351695 A1).
Regarding claim 4. Fusz in view of Wical teaches all of the limitations in claim 1 (as above). Fusz in view of Wical does not specifically teach, however, Xing teaches wherein receiving the document comprises parsing an uploaded document for the identifying information [Xing, para. 0037, Xing teaches “a parsing unit 102, for paring the content of an original layout document to obtain text graphic unit data” wherein parsing a content is equivalent to parsing a document. Further, Xing teaches in para. 0047 “When displaying document content, characters of each text content node under the same text node are displayed according to a text property of the text node” wherein displaying a document content indicates an uploaded document and also indicates a received document] 
Xing teaches a parsing unit, for paring the content of an original layout document to obtain text graphic unit data; an identification unit, for identifying text properties of each character of the text graphic unit data; a text node classification unit, for classifying characters of the text graphic unit data according to the text properties. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Wical to incorporate the teaching of Xing by parsing an uploaded document.  The motivation to combine Fusz in view of Wical with Xing has the advantage of better identifying text properties of each character of the text graphic unit data. [Xing, para. 0037].
Regarding claim 5. Fusz in view of Wical and  Xing teaches all of the limitations in claim 4 (as above). Fusz in view of Wical does not specifically teach, however, Xing teaches wherein parsing the uploaded document includes standardizing the spacing of the document [Xing, para. 0037, Xing teaches “a text content node classification unit 108, for, with respect to characters saved in each text node, saving characters on the same line or column, the coordinates of an initial character on the same line or column, average character spacing of the same line or column to a text content node to obtain optimized contents in a layout document” wherein, with the broadest reasonable interpretation, saving characters on the same line or column, the coordinates of an initial character on the same line or column, average character spacing of the same line or column to a text content node is equivalent to standardizing the spacing] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Wical to incorporate the teaching of Xing by standardizing spacing in a document.  The motivation to combine Fusz in view of Wical with Xing has the advantage of better identifying text properties of each character of the text graphic unit data. [Xing, para. 0037].
Regarding claim 17, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise. Claim 4 is a method claim while claim 17 is directed to a non-transitory storage medium which is anticipated by Fusz para. 0017.
Regarding claim 18, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise. Claim 5 is a method claim while claim 18 is directed to a non-transitory storage medium which is anticipated by Fusz para. 0017.

Claim 7 is rejected under 35 U.S.C. 103 as being un-patentable over Fusz  in view of Wical and in further view of Abrams et al. (US 20040199435 A1).
Regarding claim 7. Fusz in view of Wical teaches all of the limitations in claim 1 (as above). Fusz in view of Wical does not specifically teach, however, Abrams teaches further including sending the one or more goods to a sales representative and acquiring prices from the sales representative [Abrams, para. 0056, Abrams teaches “interface 70 includes a "Send Post Card" button 79. A user may invoke this option to send a JPEG image file of the current view in image window 72 as an e-mail attachment. Alternatively, this "post card" image could be sent to a sales representative affiliated with merchant site 30 as part of a request for a price or more information. The sales representative responds to the post card by sending a catalog entry, for example, or a price for the pictured item” wherein acquiring prices from a sales representative] 
Abrams teaches Methods and systems for real-time shopping of a remote physical location over a computer network. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Wical to incorporate the teaching of Abrams by requesting prices from a sales representative.  The motivation to combine Fusz in view of Wical with Abrams has an advantage to give consumers access to a wider variety of goods, greater consistency, and lower prices than smaller retail stores. [Abrams, para. 0002].
Claim 8 is rejected under 35 U.S.C. 103 as being un-patentable over Fusz  in view of Wical and in further view of High et al. (US 20160259344 A1).
Regarding claim 8. Fusz in view of Wical teaches all of the limitations in claim 1 (as above). Fusz in view of Wical does not specifically teach, however, Mulder teaches wherein acquiring at least one price for a comparable good includes generating a price for a house brand comparable good based on the acquired prices for the good [High, para. 0104, High teaches “the central computer system 106 could autonomously develop a price for a particular house brand of product by simply reducing the lowest comparable price for a name-brand product by a particular percentage” wherein generating a price for a house brand comparable good based on the acquired prices for the good] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Wical to incorporate the teaching of High by monitoring emails for attached documents.  The motivation to combine Fusz in view of Wical with High has the advantage of giving users options to buy comparable house brands  at lower prices.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being un-patentable over Fusz  in view of Wical and in further view of Mulder (US 10025759 B2).
Regarding claim 9. Fusz in view of Wical teaches all of the limitations in claim 1 (as above). Fusz in view of Wical does not specifically teach, however, Mulder teaches wherein receiving a document includes monitoring emails for attachments [Mulder, claim 5, Mulder teaches “A method performed by a computer system for monitoring attachments to email messages, the method comprising: prior to transmitting an outgoing email, identifying the presence of a first document file as an attachment to the outgoing email” wherein monitoring emails for attached documents] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Wical to incorporate the teaching of Mulder by monitoring emails for attached documents.  The motivation to combine Fusz in view of Wical with Mulder has the advantage of better identifying prices, quotes from vendors, and advertisements to more effectively identifying lower prices for users.
Regarding claim 19, the claim recites analogous limitations to claim 9 above, and is therefore rejected on the same premise. Claim 9 is a method claim while claim 19 is directed to a non-transitory storage medium which is anticipated by Fusz para. 0017.

Claim 10 is rejected under 35 U.S.C. 103 as being un-patentable over Fusz  in view of Wical and in further view of Moss et al. (US 20050160014 A1).
Regarding claim 10. Fusz in view of Wical teaches all of the limitations in claim 1 (as above). Fusz in view of Wical does not specifically teach, however, Moss teaches further comprising acquiring at least one price from a local store [Moss, para. 0007, Moss teaches “A search interface is presented by which a consumer can identify a first price for a product offered by a first vendor in a geographic region. Documentation of the first price which is sufficient for taking advantage of a price match offer for the product offered by a second vendor in the geographic region is then provided to the consumer” wherein acquiring a price from a local store] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Wical to incorporate the teaching of Moss by acquiring at least one price from a local store.  The motivation to combine Fusz in view of Wical with Moss has the advantage of enabling consumers to take advantage of price match offers, [Moss, para. 0007].

Claims 11-13 are rejected under 35 U.S.C. 103 as being un-patentable over Fusz  in view of Wical and in further view of Teixeira at al. (US 20190066216 A1).
Regarding claim 11. Fusz in view of Wical teaches all of the limitations in claim 1 (as above). Fusz in view of Wical does not specifically teach, however, Teixeira teaches further comprising outputting an invoice [Teixeira, para. 0140, Teixeira teaches “The FlexFunds Operations (Block 480) may automatically review and transmit automatically or via a "send button" (Block 481) to the Control Panel and a current payment interface (Block 482) and send an API call (Block 483) to the Issuer accounting module, e.g., a QuickBooks account, with details of the interest payment invoice” wherein transmit automatically or via a "send button" (Block 481) to the Control Panel and a current payment interface is equivalent to outputting an invoice] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Wical to incorporate the teaching of Teixeira by outputting an invoice.  The motivation to combine Fusz in view of Wical with Teixeira has the advantage of sending an API call to the Issuer accounting module, e.g., a QuickBooks account, where the API allows invoice communications with multiple system. [Teixeira, para. 00140]. 
Regarding claim 12. Fusz in view of Wical teaches all of the limitations in claim 1 (as above). Fusz in view of Wical does not specifically teach, however, Teixeira teaches wherein the invoice is of a format compatible with a bookkeeping software [Teixeira, para. 0140, Teixeira teaches “The FlexFunds Operations (Block 480) may automatically review and transmit automatically or via a "send button" (Block 481) to the Control Panel and a current payment interface (Block 482) and send an API call (Block 483) to the Issuer accounting module, e.g., a QuickBooks account, with details of the interest payment invoice” wherein an invoice is of a format compatible with a QuickBooks bookkeeping software] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Wical to incorporate the teaching of Teixeira by outputting an invoice compatible with a QuickBooks bookkeeping software.  The motivation to combine Fusz in view of Wical with Teixeira has the advantage of sending an API call to the Issuer accounting module, e.g., a QuickBooks account, where the API allows invoice communications with multiple system. [Teixeira, para. 00140]. 
Regarding claim 13. Fusz in view of Wical and Teixeira teaches all of the limitations in claim 12 (as above). Fusz in view of Wical does not specifically teach, however, Teixeira teaches wherein the invoice is readable by Quickbooks [Teixeira, para. 0140, Teixeira teaches “The FlexFunds Operations (Block 480) may automatically review and transmit automatically or via a "send button" (Block 481) to the Control Panel and a current payment interface (Block 482) and send an API call (Block 483) to the Issuer accounting module, e.g., a QuickBooks account, with details of the interest payment invoice” wherein invoice is readable by Quickbooks] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Wical to incorporate the teaching of Teixeira by outputting an invoice readable by Quickbooks.  The motivation to combine Fusz in view of Wical with Teixeira has the advantage of sending an API call to the Issuer accounting module, e.g., a QuickBooks account, where the API allows invoice communications with multiple system. [Teixeira, para. 00140]. 
 Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623